DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Regarding claim 3:
In claim 3, line 1: "_The” has been amended to read -- The--.

Regarding claim 7:
In claim 7, line 1: "_The” has been amended to read -- The--.

Regarding claim 8:
In claim 8, line 1: "_The” has been amended to read -- The--.

Regarding claim 11:
In claim 11, line 1: "_An” has been amended to read -- An--.

Regarding claim 13:
In claim 13, line 1: "_The” has been amended to read -- The--.


	Allowable Subject Matter
Claims 1 – 8 and 10 - 15 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest determine whether a human object corresponding to a person is included in the preview image, determine a photographing mode of the electronic device at least based on the determination and a type and change of at least one object included in the preview image, display at least one indicator related to the determined photographing mode through the display, and change a color of the at least one indicator indicating a ratio for the human object according to a change in the ratio for the human object; in combination with other elements of the claim.

Regarding claims 2 – 8 and 10, claims 2 – 8 and 10 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 11, the prior art of record fails to teach or fairly suggest determining a photographing mode of the electronic device at least based on the determination and a type and change of at least one object included in the preview image; displaying at least one indicator related to the determined photographing mode through a display positioned on an other surface of the electronic device; and changing a color of the at least one indicator indicating a ratio for the human object according to a change in the ratio for the human object; in combination with other elements of the claim.

Regarding claims 12 - 15, claims 12 - 15 are allowed as being dependent from allowed independent claim 11.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US Patent No. 2005/0276446) teaches a system with detection of object and color.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
07/12/2022Primary Examiner, Art Unit 2696